—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Meyerson, J.), rendered March 20, 1991, convicting him of criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the trial court failed to give an adequate charge regarding flight is unpreserved for appellate review (see, CPL 470.05 [2]). In any event, any error in this regard was harmless in light of the overwhelming evidence of the defendant’s guilt. Bracken, J. P., Copertino, Altman and Friedmann, JJ., concur.